Exhibit 10.01

LOGO [g553725dsp55.jpg]

 

 

Form of Centuri Construction Group, Inc.

Short-Term Incentive Plan (STIP) For Exempt Executive Employees



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION    PAGE  

PLAN OBJECTIVES

     1  

ELIGIBILITY AND TARGET SHORT-TERM INCENTIVE OPPORTUNITY

     1  

PLAN DESIGN WITH PERFORMANCE MEASURES & GOALS

     2  

STIP AWARD BONUS CALCULATION EXAMPLE

     3  

VESTING AND PAYMENT

     4  

DEFERRAL OF A STIP AWARD BONUS PAYMENT AND PAYMENT OF DEFERRED AMMOUNTS

     6  

TERMS AND CONDITIONS

     6  

GOVERNING TERMS AND CONDITIONS

     6  



--------------------------------------------------------------------------------

Plan Objectives

 

This Plan applies to Centuri Construction Group, Inc. and its subsidiaries
(collectively referred to herein as “Centuri” unless the Committee determines
that a reference to Centuri is intended to refer only to Centuri Construction
Group, Inc.). As used herein: “Plan Year” means the [applicable] calendar year;
the term “CEO” means Centuri’s President & CEO; and the term “Committee” means
Centuri’s Compensation Steering Committee, which group shall be comprised of the
CEO, Centuri’s Executive Vice-President/Chief Financial Officer, and Centuri’s
Senior Vice-President of Human Resources (“SVPHR”), along with such others as
the CEO may appoint as Committee members from time to time. The CEO may remove
one or more Committee members at any time.

The objectives of this Plan are to:

 

  •  

Retain exempt executive employees.

 

  •  

Connect short-term compensation to Centuri’s business goals and performance.

Plan Status

 

The Plan is a bonus plan and has been designed to fit into the Department of
Labor Regulation Section 2510.3-2(c) bonus program exception to an employee
pension benefit plan status under the Employee Retirement Income Security Act of
1974, as amended. The Plan generally pays bonus compensation shortly after the
year in which it is earned and vested. A STIP award bonus for the Plan Year may
be deferred and as such will be subject to Section 409A of the Internal Revenue
Code of 1986, (the “Code”) as amended. For purposes of this Plan, Code
Section 409A, and the rules, regulations, and published guidance of the Internal
Revenue Service promulgated for Code Section 409A, are hereinafter collectively
referred to as “Section 409A.”

Eligibility and Target Short-Term Incentive Opportunity

 

Employees eligible for participation under this Plan are employees (1) whose
jobs are designated by Centuri to receive compensation at or above Centuri’s
Salary Grade 15 or 16, (2) whose jobs are deemed to be exempt positions as
defined by the Fair Labor Standards Act (FSLA), and (3) who are designated to
participate in the Plan by the Committee; eligibility starts upon hire or
promotion into a Plan-designated position (subject to written confirmation by
the CEO, the SVPHR, or the designee of either, by way of an offer letter or
notice of Plan eligibility).

A Centuri employee shall not be eligible to receive a Plan award bonus for the
Plan Year under this Plan if the employee is eligible for a bonus for the Plan
Year under any other Centuri short-term incentive plan. A Plan award bonus
earned by an eligible employee/participant in the Plan Year will be paid to such
eligible employee/participant only if employee remains actively employed by the
Centuri at the time of payout.

An employee eligible to participate in the STIP must be employed by Centuri on
January 1 [of the Plan Year]. Notwithstanding the foregoing, during the Plan
Year, the CEO may designate one or more other employees as eligible to
participate in the STIP; provided, however, that any STIP award bonus payable to
such a designated employee shall be prorated awards, as determined by the
Committee, with such proration based on the portion of the Plan Year in which
the designated employee actually participates in the STIP.

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 1



--------------------------------------------------------------------------------

Plan bonus payouts are salary-based (and subject to the goals attainment,
measures and weightings discussed elsewhere in this Plan), and the base salary
used for such shall be pegged to an employee’s base salary as of October 1st of
the Plan Year. For purposes of this Plan, the term “Base Salary” means a STIP
participant’s base salary as shown on the Centuri payroll system; provided,
however, that in no event will “Base Salary” include overtime pay, disability
pay, bonuses or any other type incentive pay, cash or non-cash taxable or
non-taxable fringe benefits including but not limited to car, club or other
allowances, or any other supplemental compensation.

Plan Design with Performance Measures and Goals

 

The purpose of the STIP is to align the interests (and motivate the actions) of
Centuri’s exempt employees with the interests of Centuri’s owners in growing
Centuri’s earnings, profitability, safety and business.

Notwithstanding any other provision in this Plan to the contrary, if Centuri
does not achieve a required minimum level of annual net profit before incentives
and taxes for the Plan Year, the Plan will not pay any bonuses for the Plan
Year. The required minimum level of annual net profit before incentives and
taxes for the Plan Year will be set forth in the Target, Threshold and Maximum
for Centuri Pre-Tax Income Measure.

The calculation of the bonus, if any, payable under this Plan to a Plan
participant for the Plan Year will be determined based on the participant’s
bonus award opportunity (determined using the STIP Target Award as a Percentage
of Base Salary and the STIP Award Opportunity Schedule (as a Percentage of
Target Based on Achievement) in combination with the following four performance
measures or components:

 

  1.

Target, Threshold, and Maximum for Centuri Pre-Tax Income Measure;

 

  2.

Target, Threshold, and Maximum for Centuri Safety Measure; and

 

  3.

Weighting of Measures for Area, Region and Division; and

 

  4.

Individual Goals Achievement Score and Award Matrix.

The Target, Threshold and Maximum for Centuri Pre-Tax Income Measure will
establish the corporate profitability goal (on a consolidated basis) for the
Plan Year.

The Target, Threshold, and Maximum for Centuri Safety Measure will be based on
the American Gas Association (“AGA”) industry days away from work, restricted or
transferred (“DART”) incident rate standard measurement for safety.

The Weighting of Measures for Area, Region and Division establishes the
weighting of the measures in determining the award bonus payable to a
participant.

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 2



--------------------------------------------------------------------------------

The Individual Goals Achievement Score and Award Matrix is used to determine the
percentage of the award bonus payable to the participant.

STIP Award Bonus Calculation Example

 

Example:

Assume an employee (“Employee A”) is a Plan participant and has a Base Salary of
$100,000. Pursuant to the STIP Target Award as a Percentage of Base Salary and
the STIP Award Opportunity Schedule (as a Percentage of Target Based on
Achievement), Employee A has a target award opportunity of 50% of Employee A’s
$100,000 in Base Salary, i.e., a target award opportunity of ($100,000 x 50%) =
$50,000.

Assume for the Plan Year that profit achievement is 110% of the net profit goal
and safety achievement is 135% of the safety goal. Based on these facts,
Employee A’s 2018 STIP bonus award would be calculated as follows:

 

  1.

Target, Threshold, and Maximum for Centuri Pre-Tax Income Measure;

 

  2.

Target, Threshold, and Maximum for Centuri Safety Measure; and

 

Step One:

  

Calculate STIP target opportunity: $100,000 x 50% = $50,000.

 

Step Two:

  

Calculate amount for each component using the Weighting of Measures for Area,
Region, and Division (Appendix E)

  

Profit

  

$50,000 x 70% Weight = $35,000

  

Safety

  

$50,000 x 20% Weight = $10,000

  

Individual Performance

  

$50,000 x 10% Weight = $ 5,000

Step Three:

  

Determine achievement and award percentages on Target, Threshold, and Maximum
for Centuri Pre-Tax Income Measure, Target, Threshold, and Maximum for Centuri
Safety Measure and Individual Performance.

  

Profit

  

110% Achievement = 128% Award

  

Safety

  

135% Achievement = 170% Award

  

Individual Performance

  

100% Achievement = 100% Award

Step Four:

  

Calculate STIP award bonus:

     

Profit

  

$35,000 x 128% = $44,800

  

Safety

  

$10,000 x 170% = $17,000

  

Individual Performance

  

$5,000 x 100% = $5,000

Total earned

  

= $66,800

  

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 3



--------------------------------------------------------------------------------

Vesting and Payment

 

Vesting:

Subject to the special vesting rules for a Plan participant (a “Participant”)
that Centuri classifies at any time during the Plan Year as a Grade Level 15
employee or Grade Level 16 employee (collectively the “GL 15/16 Employees”), a
Participant must remain employed at Centuri, or one of its affiliated companies,
on the date that all or any portion of such Participant’s STIP Plan award bonus
is paid to the Participant. Until that date, the Participant’s STIP award bonus
will remain 0% vested.

As discussed further below, the STIP award bonus payable to GL 15/16 Employees
is divided up into an annual incentive amount paid during the calendar year
following the Plan Year and a retention incentive amount paid in two equal
installments during the second and third calendar years following the Plan Year.

Payment of Award Bonuses and Interest on Delayed Payments to GL 15/16 Employees:

All STIP award bonus payments for the Plan Year are taxable and subject to
payroll withholding taxes when paid.

Provided that a Participant has complied with the non-solicitation, non-compete,
non-disparagement, and confidentiality requirements described in Section 3.12 of
the Governing Terms and Conditions of this Plan (see page 8) (the
“Requirements”), any full, partial, or prorated 2018 STIP award bonus payable
with respect to the Participant will (subject to the Specified Employee rule and
the payout rule for GL 15/16 Employees set forth below) be paid in one lump sum
payment to the Participant during the first six calendar months immediately
following the end of the Plan Year.

Notwithstanding the forgoing payment provisions, if (1)a Participant is a
Specified Employee as of the date of his or her Separation from Service, and
(2) a Plan payment to the employee is subject to Section 409A, no distribution
on account of the employee’s Separation From Service, due to Retirement, may be
made with respect to such employee before the date that is six months after the
employee’s Separation From Service (or, if earlier than the end of the six-month
period, the date of the employee’s death). In such case, any payment that would
be made within such six-month period will be accumulated and paid in a single
lump sum on the earliest business day that complies with the requirements of
Section 409A. The term “Specified Employee” means, for any year in which Centuri
(or a Code Section 414(b-c) controlled group member of Centuri) is publicly
traded, any employee who is determined to be a “key employee” (as defined under
Code Section 416(i) without regard to paragraph (5) thereof) for the applicable
period, as determined by the Committee in accordance with Section 409A and in
particular, Treasury Regulations Section 1.409A-1(i) Specified Employees.

Notwithstanding the forgoing payment provisions, each of the GL 15/16 Employees,
who as of the applicable payment date has satisfied the Requirements, shall be
paid his/her STIP award bonus for the Plan Year in three payments, described in
the next paragraph, assuming that the employee vests in each such payment by
remaining a Centuri employee on the payment date:

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 4



--------------------------------------------------------------------------------

For Grade Level 15 employees, the total target STIP award bonus is 35% of Base
Salary (comprised of a 25% of Base Salary target annual incentive amount and a
10% target retention incentive amount). For Grade Level 16 employees, the total
target STIP award bonus is 50% of Base Salary (comprised of a 35% of Base Salary
target annual incentive amount and a 15% target retention incentive
amount). Actual STIP award bonus payments will vary from target awards based on
Centuri performance. The annual incentive portion of the STIP award bonus
payable to GL 15/16 Employees shall be paid during the calendar year following
the Plan Year and the retention incentive portion of the STIP award bonus
payable to GL 15/16 Employees shall be paid in two equal installments during the
second and third calendar years following the Plan Year. Each of the GL 15/16
Employees shall be 0% vested in each of the three annual payments of their STIP
award bonus unless they remain employed by the Centuri on the payment date for
such payment.

The second and third STIP award bonus payment to GL 15/16 Employees (the
retention incentive portion) shall be credited with five percent (5%) interest
so that (1) the second payment is one hundred and five percent (105%) of the
payment otherwise due, and (2) the third payment is 110.25% of the payment
otherwise due.

For purposes of this Plan, the term “Retirement” means a Separation from Service
arising from:

 

  (1)

the termination, with approval from the CEO, of a Participant’s employment with
Centuri, or one of its affiliated companies, after the Participant has both
attained age 59 1⁄2, and completed 12 complete calendar months of employment
with Centuri, or one of its affiliated companies, or

 

  (2)

the termination by a Participant’s of his/her employment with Centuri, or one of
its affiliated companies, after the Participant has attained age 65.

For purposes of this Plan, the term “Separation from Service” shall have the
meaning given to such term by Treasury Regulation Section 1.409A-1(h).

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 5



--------------------------------------------------------------------------------

Deferral of a STIP Award Bonus Payment and Payment of Deferred Amounts.

 

Payment of a Participant’s STIP award bonus for the Plan Year may be deferred if
and only if the Participant makes a timely and proper deferral election pursuant
to the rules in the Centuri Construction Group, Inc. Executive Deferred
Compensation Plan (the “Centuri DC Plan”) and such election is compliant with
the election requirements of Treasury Regulation Section 1.409A-2 and
Section 409A. If a deferral election is made, the amount deferred shall be paid
out at the times and in the manner dictated by the terms of such election and
the payment provisions of the Centuri DC Plan.

Terms and Conditions

 

STIP adoption, amendment or termination is at the sole discretion of the Board.
Plan administration and interpretation is at the sole discretion of the
Committee. Nothing herein should be interpreted to communicate any manner of a
promise; no obligations are created beyond those expressly stated in this
document, subject to the above-reserved discretion and all other reservations
herein made. Neither this document (nor the STIP it describes) amount to, or
result in, any manner of an employment contract or rights to continued
employment.

The STIP, and any participation thereto, is also subject to the additional terms
and conditions contained in the following section, Governing Terms and
Conditions.

Governing Terms and Conditions

 

 

1.

STIP Amendment and Termination.

The Board may, at any time, and in its discretion, alter, amend, modify, suspend
or terminate the STIP or any portion thereof; provided, however, that no such
amendment, modification, suspension or termination shall, without the consent of
a Participant adversely affect such Participant’s rights with respect to future
payouts of a STIP award bonus that the employee has become vested in, and
provided further that no payment of benefits shall occur upon termination of the
STIP unless Section 409A does not apply to the Plan or, if Section 409A does
apply to the Plan, the requirements of Section 409A have been met.

 

2.

Plan Administration.

 

  2.1

Administration by Committee. The STIP shall be administered by the Committee or
its express delegate, which shall have the authority to:

 

  (a)

construe and interpret the STIP and apply its provisions;

 

  (b)

promulgate, amend and rescind rules and regulations relating to the
administration of the STIP;

 

  (c)

authorize any person to execute, on behalf of the Centuri, any instrument
required to carry out the purposes of the STIP;

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 6



--------------------------------------------------------------------------------

  (d)

determine minimum or maximum Awards and payouts under the STIP;

 

  (e)

select, subject to the limitations set forth in the STIP, those employees who
shall be Participants;

 

  (f)

interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the STIP and any instrument or agreement relating
to the STIP; and

 

  (g)

exercise discretion to make any and all other determinations which it determines
to be necessary or advisable for the administration of the STIP.

 

  2.2

Non-Uniform Treatment. Board/Committee determinations under the STIP need not be
uniform and any such determinations may be made selectively among Participants.

 

  2.3

Board Decisions Final. All decisions made by the Board pursuant to the
provisions of the STIP shall be final and binding on the employees participating
in the STIP.

 

3.

Miscellaneous.

 

  3.1

No Employment or Other Service Rights. Nothing in the STIP or any instrument
executed pursuant thereto shall confer upon any Participant any right to
continue to be employed by Centuri or interfere in any way with the right of
Centuri to terminate the Participant’s employment or service at any time with or
without notice and with or without cause.

 

  3.2

Tax Withholding. Centuri shall have the right to deduct from any amounts
otherwise payable under the STIP any federal, state, local, provincial or other
applicable taxes required to be withheld.

 

  3.3

Governing Law. The STIP shall be administered, construed and governed in all
respects under and by the laws of Arizona, without reference to the principles
of conflicts of law (except and to the extent preempted by applicable Federal
law).

 

  3.4

Section 409A. The payments and benefits provided hereunder are intended to be
structured in a manner to avoid imposition of any penalty taxes under
Section 409A. In no event shall Centuri or any of its affiliates be liable for
any additional tax, interest or penalties that may be imposed on a Participant
as a result of Section 409A or any damages for failing to comply with
Section 409A (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A). Notwithstanding any
provision in the Agreement to the contrary:

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 7



--------------------------------------------------------------------------------

  (a)

If any STIP payment is determined to be subject to Section 409A, the STIP shall
be interpreted and administered such that such payments comply to the fullest
extent possible with Section 409A.

 

  (b)

Each payment hereunder shall be deemed to be a separate and distinct payment for
purposes of Section 409A.

 

  3.5

General Assets/Trust. All amounts provided under the STIP shall be paid from the
general assets of Centuri and no separate fund shall be established to secure
payment.

 

  3.6

No Warranties. Neither Centuri nor the Board warrants or represents that the
value of any Participant’s potential payout.

 

  3.7

Beneficiary Designation. Reserved.

 

  3.8

No Assignment and Unsecured Creditor. Neither a Participant nor any other person
shall have any right to sell, assign, transfer, pledge, anticipate or otherwise
encumber, transfer, hypothecate or convey any amounts payable hereunder prior to
the date that such amounts are paid, except for the designation of
beneficiaries. A Participant’s rights to Plan benefits represent rights only of
a Centuri general unsecured creditor. The Plan constitutes a mere promise by
Centuri to make benefit payments in the future. It is the intention of Centuri
that the Plan be unfunded for tax purposes and for purposes of Title I of ERISA.

 

  3.9

Expenses. The costs of administering the STIP shall be paid by Centuri.

 

  3.10

Severability. If any provision of the STIP is held to be invalid, illegal or
unenforceable, whether in whole or in part, such provision shall be deemed
modified to the extent of such invalidity, illegality or unenforceability and
the remaining provisions shall not be affected.

 

  3.11

Headings and Subheadings. Headings and subheadings in the STIP are for
convenience only and are not to be considered in the construction of the
provisions hereof.

 

  3.12

Obligations of Non-Solicitation/Non-Compete/Non-Disparagement/Confidentiality

 

  (a)

A precondition to eligibility under the STIP and payment of STIP award(s) shall
be that of the Participant agreeing to the following obligations (which
agreement shall be evidenced by Participant’s signature to the “congratulations”
letter (issued by the CEO, the VPHR, or the designee of either) with which the
STIP was submitted for Participant’s review):

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 8



--------------------------------------------------------------------------------

  (1)

For purposes of the Section 3.12, the term “Centuri” shall include its
subsidiaries. At no time during Participant’s employment at Centuri (or any
affiliate) or within a period of one year immediately following termination of
same (for any reason and no matter by whom) shall Participant in any way:

 

  A.

solicit or persuade any officer, employee, consultant or agent of Centuri to
leave the services thereof or, if Participant is no longer employed at Centuri,
hire any such individual who was a Centuri employee at the time of such
solicitation or hiring.

 

  B.

solicit or persuade any customer, prospective customer, licensee, vendor,
consultant, referral source or other account of Centuri to not purchase, or
reduce or discontinue purchasing any products or services from Centuri, or from
providing any products or services to Centuri.

 

  C.

organize or operate in any way (or assist any person, organization or entity in
organizing and operating) any business in the United States or Canada that in
any way competes, directly or indirectly, with the products or services of
Centuri.

 

  (2)

Participant shall make no statement, orally or in writing, that in any manner
disparages or impugns the reputation or goodwill of Centuri and/or any of its
affiliates (subject to such rights as are protected under applicable law, such
as but not intended to be limited to participant’s Section 7 rights under the
National Labor Relations Act of 1935).

 

  (3)

Participant also acknowledges that, irrespective of his or her eligibility under
the STIP, and at all times while employed at Centuri and for all times after
termination (voluntarily or involuntarily, with or without cause) he or she has
an ongoing obligation to neither disclose nor use any confidential, trade secret
and/or proprietary information (as hereinafter defined, any and all of which is
also referred to herein as “Protected Information”) belonging to Centuri or any
Customer, except as done in the course of Participant’s employment with Centuri
or as expressly authorized by Centuri, it being understood and agreed:

 

  A.

Centuri’s Protected Information is one of its most important assets, the
unauthorized disclosure or use of which would be highly detrimental to Centuri’s
interests, and any and all such information is Centuri’s exclusive property
having independent economic value.

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 9



--------------------------------------------------------------------------------

  B.

As an employee of Centuri, Participant will be exposed to Protected Information
in the course of day to day business activities, inasmuch as such exposure is
essential to the performance of Participant’s job duties. The provisions of this
Section 3.12 and each of its subparts are a condition of Participant’s continued
employment with Centuri, and Participant’s employment and compensation by
Centuri are induced by and in consideration of Participant’s acknowledgement and
fulfillment of his or her obligations described within this Section 3.12 and
each of its subparts (and, if in supplementation, as stated elsewhere by
Centuri, such as but not limited to its policies and procedures and its Code of
Business Conduct and Ethics).

 

  C.

The business of Centuri and the nature of Participant’s employment will also
permit access to protected information belonging to Customers, which is the
Customer’s property and the unauthorized disclosure or use of which would be
highly detrimental to Centuri, as well as the Customer.

 

  D.

At no time shall Participant disclose or use, directly or indirectly, any
Protected Information, except as approved by Participant’s supervisor and done
in the course of Participant’s employment with Centuri, or as expressly
authorized by Centuri.

 

  E.

Should Participant’s employment at Centuri be terminated (for voluntarily or
involuntarily, with or without cause), Participant shall immediately return to
Centuri any and all documents and tangible items (and all copies, facsimiles and
specimens thereof) embodying or containing any Protected Information belonging
to Centuri or any Customer or both, along with all copies, facsimiles and
specimens thereof, and at no time following Participant’s termination shall he
or she disclose or use any Protected Information belonging to Centuri or the
Customer, it being expressly understood that Participant has no right to use,
practice or disclose the Protected Information for Participant’s own benefit or
for the benefit of any third party.

 

  (4)

As used in this Section 3.12, “Customer” shall mean any person or entity for
whom Centuri performs services or from whom Centuri, its employees, agents and
consultants obtain protected information. “Confidential, Trade Secret and/or
Proprietary Information” shall mean any information not generally known in the
industries in which Centuri or any Customer is engaged

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 10



--------------------------------------------------------------------------------

 

in, and includes but is not limited to information relating to any existing or
contemplated services, costing data of any sort, technology, concepts,
processes, methods, techniques, know-how, business plans, sales or marketing
methods of doing business, customer lists, customer usages or requirements, or
supplier/subcontractor information, which is owned or licensed by Centuri or its
Customer, or is held by Centuri or its Customer in confidence and, to the extent
not covered by the foregoing, includes the following:

 

  A.

technical information and know-how on all Centuri products, equipment,
processes, services, and systems;

 

  B.

Centuri business planning information, such as new services, customer strategy,
expansion plans, relocation, downsizing, acquisition and mergers;

 

  C.

financial information on costs, investments, profit, margins and forecasts;

 

  D.

problems in any area of Centuri’s business;

 

  E.

Centuri production information, progress reports and other productivity
information;

 

  F.

marketing strategies, pricing, supplier/subcontractor information, bid
information and Centuri developed bid programs;

 

  G.

quality and improvement program results; and

 

  H.

Centuri employee information (such as, but not limited to changes in staffing,
relocation, wages and salaries, and bonus program results).

 

  (b)

Nothing contained in this Section 3.12 shall be constructed as precluding the
Participant from the use or practice of any skill or expertise generally
associated with his or her employment but not special or unique to Centuri.

 

  (c)

Any breach of Section 3.12 or any of its subparts shall constitute grounds for
termination (if Participant is still employed at Centuri at time of breach), and
shall provide Centuri the basis for obtaining injunctive relief by a court of
law (whether permanent or preliminary or a temporary restraining order), and
shall entitle Centuri to an action at law or in equity for any damages related
to or arising out of any such breach, and shall automatically cause a forfeiture
of any and all amounts paid, and a discontinuance of any and all amounts or
otherwise due and owing to Participant under the STIP, none of which shall
require prior notice.

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 11



--------------------------------------------------------------------------------

  3.13

Claims Procedures

 

  (a)

Claims for Benefits. For the purpose of this procedure, a claim for benefits
under this Plan is defined as: (a) a request for withdrawal or distribution of
funds; or (b) a request for correction of a perceived administrative error.

Any claim for benefits under the Plan must be submitted in writing to the
Committee within the “applicable limitations period.” The “applicable
limitations period” shall be one year, beginning on the earliest of (a) in the
case of any lump-sum payment, the date on which the payment was made, or (b) for
all other claims, the date on which the action complained or grieved occurred.
If such claim for benefits is wholly or partially denied, the Committee shall,
within a reasonable period of time not to exceed ninety (90) days after receipt
of the claim, notify the Participant or Beneficiary or other party making the
claim (the “Claimant”) of the denial of the claim. Such notice of denial
(a) shall be in writing, (b) shall be written in a manner calculated to be
understood by the Claimant, and (c) shall contain (1) the specific reason or
reasons for denial of the claim, (2) a specific reference to the pertinent Plan
provisions upon which the denial is based, (3) a description of any additional
material or information necessary to perfect the claim, along with an
explanation of why such material or information is necessary, and (4) an
explanation of the claim review procedures and the time limits applicable to
such procedures and a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination upon
review. The ninety (90) day period may, under special circumstances, be extended
up to an additional ninety (90) days upon written notice of such extension to
the Claimant which notice shall specify the special circumstances that require
an extension of time and the date by which the Committee expects to communicate
to the Claimant a decision on the claim. If the claim is denied the Claimant may
file a request for review as provided in Section 3.13(b).

 

  (b)

Request for Review. Within sixty (60) days after the receipt of the decision
denying a claim by the Claimant, the Claimant may file a written request with
the Committee that it conduct a full and fair review of the denial of the claim
for benefits. The Claimant or his/her duly authorized representative may review
pertinent documents and submit issues and comments in writing to the Committee
in connection with the review.

 

  (1)

Decision on Review of Denial. The Committee shall deliver to the Claimant a
written decision on the review of the denial within a reasonable period of time
not to exceed sixty (60) days after the receipt of the aforesaid request for
review, except that if there are special circumstances (such as the need to hold
a hearing, if necessary) which require an extension of time for

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 12



--------------------------------------------------------------------------------

 

processing, the aforesaid sixty (60) day period shall, upon written notice to
the Claimant be extended an additional sixty (60) days. Notice of an extension
shall be given within the initial sixty (60) day review period. The extension
notice shall indicate the special circumstances that require an extension of
time and the date by which the Committee expects to render a decision upon
review. Upon review the Claimant shall be given the opportunity to (1) submit
written comments, documents, records, and other information relating to its
claim and (2) request and receive, free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. Whether a document, record, or other information
is relevant to a claim for benefits shall be determined by reference to
applicable ERISA regulations. The review of a denied claim shall take into
account all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision on
review shall be written in a manner calculated to be understood by the Claimant
and, if adverse, shall (1) include the specific reason or reasons for the
decision, (2) contain a specific reference to the pertinent Plan provisions upon
which the decision is based, (3) contain a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits (whether a document, record, or other information
is relevant to a claim for benefits shall be determined by reference to
applicable ERISA regulations), and (4) contain a statement describing the
Claimant’s right to bring an action under ERISA Section 502(a).

 

  (2)

Notice of Time Limits. When a Participant or a Beneficiary files a claim, the
Committee, or its designee, shall notify him or her of the claim and review
procedure including the time periods involved.

 

  3.14

Limitation on Claims and Venue.

 

  (a)

No action at law or in equity to recover under this Plan shall be commenced
later than one year from the date of the Committee’s decision on review (or if
no decision is furnished within 120 days of the Committee’s receipt of the
request for review, one year after the 120th day after receipt of the request
for review). Failure to file suit within this time period shall extinguish any
and all rights to benefits under the Plan. Any lawsuit to recover benefits under
this Plan shall be filed in Federal District Court in Maricopa County Arizona.

 

 

CENTURI CONSTRUCTION GROUP    STIP EXECUTIVE    P A G E | 13